 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: : Chapter ll

M & G USA CORPORATION, el a].,l : Case NO_ }7_]2307 (BLS)
D€bel'S- (Jointly Administered)

QQJC. Dl(;l .'tll 3 '§Ll

 

ORDER GRANTING DEBTORS' SECOND OMNIBUS OBJECTION
(SUBSTANTIVE) TO RECLASSIFY CERTAIN MISCLASSIFIED CLAIMS

 

The Court has considered the Debtors' Second Omm'bus Objectl`on (Substantive) to
Reclassi]j) Certain Misclassz`fz`ed Claz`ms (the "Ob]'ection"),2 the First Day Declaration,
the Stogsdill Declaration and the statements of counsel and the evidence adduced with respect to
the Motion at any hearing before the Court (the "Hng"). The Court has found that (i) the
Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334, (ii) venue is
proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409, (iii) this is a core proceeding
pursuant to 28 U.S.C. § 157(b) and (iv) notice of the Objection and the Hearing was sufficient
under the circumstances After due deliberation, the Court has determined that the relief
requested in the Objection is in the best interests of the Debtors, their estates and their creditors;

and good and sufficient cause having been shown; it is hereby

 

‘ The Debtors are the following twelve entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M & G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
Ghisolfi Intemational S.a r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.a r.l. (7812), M & G USA
Holding, LLC (3451), Chemtex Intemational Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these chapter ll cases is 450 Gears Road, Suite 240,
Houston, Texas 77067.

2 Capitalized terms not otherwise defined herein shall have the meanings given to them in the
Objection.

NAI-1504690526v3

FURTHER FOUND AND DETERMINED THAT:

l. Each holder of a Misclassified Administrative Expense Claim, listed on Exhibit 1
attached hereto, was properly and timely served with a copy of the Objection, this Order, the
accompanying exhibits, and the notice of Hearing and Response Deadline with respect to the
Objection;

2. Any entity known by the Debtors to have an interest in the Misclassitied
Administrative Expense Claims subject to the Objection has been afforded a reasonable
opportunity to respond to, or be heard regarding, the relief requested in the Objection; and

3. n The Misclassified Administrative Expense Claims, listed on Exhibit 1 attached
hereto, were improperly classified in whole or in part, as set forth therein.

ACCORDINGLY, IT IS HEREBY ORDERED THAT:

4. The relief requested in the Objection is GRANTED as set forth herein.

5. The Misclassified'--Administrative Expense Claims, listed on Exhibit 1 attached
hereto, are hereby reclassified for the reasons set forth in the Objection and Exhibit 1 hereto to
reflect the classification under the column labeled "Modified Classification Status", subject to
further objections on any other substantive or non-substantive grounds.

6. The objection by the Debtors to Claim Numbers 283, 887, 889, 890, 891, 892,
893, 894, 895, 896 and 897 is hereby withdrawn, without prejudice to the Debtors' or their
successor in interests' rights to assert further objections to such claims on any substantive or non-
substantive grounds, on the basis that such claims do not assert an Administrative Claim.

7. The objection by the Debtors to the claims listed on Exhibit 2 attached hereto is
adjourned to November 7, 2018 at 10:00 a.m. (prevailing Eastern Time), or such other date and
time as may be agreed to by the Debtors (including the Debtors' successors in interest) and the

respective counterparty to the claims listed in Exhibit 2.

NA1-1504690526V3
_2_

8. The objection by the Debtors to the claims listed on Exhibit 3 attached hereto is
adjourned to December 17, 2018 at 11:00 a.m. (prevailing Eastern Time), or such other date and
time as may be agreed to by the Debtors (including the Debtors' successors in interest) and the
respective counterparty to the claims listed in Exhibit 3.

9. The objection by the Debtors to the Misclassified Administrative Expense Claims,
as addressed in the Obj ection and Exhibit 1 hereto, constitutes a separate contested matter with
respect to each such claim, as contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1.
This Order shall be deemed a separate Order with respect to each Misclassified Administrative
Expense Claim.

10. Any stay of this Order pending appeal by any holder of a Misclassified
Administrative Expense Claim or any other party with an interest in such claims that are subject
to this Order shall only apply to the contested matter which involves such party and shall not act
to stay the applicability and/or finality of this Order with respect to the other contested matters
arising from the Objection, the exhibits thereto or this Order,

11. The Debtors' rights to amend, modify or supplement the Objection, or to file
additional objections to the Misclassified Administrative Expense Claims or any other claims
(filed or not) that may be asserted against the Debtors, are preserved. Additionally, should one
or more of the grounds of objection stated in the Objection or the exhibits thereto be overruled,
the Debtors' rights to object on any other grounds that the Debtors are further preserved to the

fullest extent provided in Local Rule 3007-1.

NAl-1504690526v3

 

. 12. The Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation and/or interpretation of this Order,

Dated; ()@¢,JQM) laws

Wilrnington, Delaware

 

NAl-1504690526v3

